Opinión de conformidad emitida por el
Juez Presidente Se-ñor Hernández Denton.
Coincidimos con el resultado al que llega hoy una ma-yoría de este Tribunal, pero hemos decidido suscribir esta ponencia para examinar más detalladamente la aplicación retroactiva de la norma pautada en Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527 (2009), al caso de epígrafe. Como la normativa de Melendez-Diaz se pautó luego de presentado el recurso apelativo del caso de autos, a nuestro entender procede como cuestión de umbral examinar su aplicación a la controversia ante nos.
I
El Sr. Chrisantoni Guerrido López fue acusado por in-fracciones al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, Ley Núm. 4 de 23 de junio de 1971, 24 L.P.R.A. sec. 2404. El día del juicio, el Ministerio Público intentó presentar en evidencia el informe de la química que le hizo los correspondientes análisis a las presuntas sustancias controladas que se le ocuparon al señor Gue-rrido López. No obstante, el Ministerio Público intentó pre-sentar el referido informe en ausencia —y ante la aparente no disponibilidad— de la perito que lo realizó. Ante una oportuna objeción de la defensa en la que adujo que permi-tir que se presentara dicho informe en ausencia de la pe-rito que lo realizó era una violación al derecho constitucio-nal a la confrontación de prueba presentada en su contra durante un proceso penal, el Tribunal de Primera Instan-cia la declaró “con lugar”.
*981Por esta razón, el Ministerio Público acudió ante el Tribunal de Apelaciones y alegó que conforme con la antigua Regla 65(H) de Evidencia, el referido informe era admisi-ble como excepción a la Regla de Exclusión de Prueba de Referencia. En específico, argüyó que dicha regla no re-quiere la no disponibilidad del testigo declarante para la admisión de su declaración. El Tribunal de Apelaciones, sin embargo, confirmó el dictamen del foro de instancia y señaló que, entre otras cosas, el Ministerio Público no llegó a probar la no disponibilidad de la perito química que rea-lizo el informe en controversia.
Inconforme, en el 2007 el Ministerio Público acudió ante nos y, esencialmente, esbozó las mismas alegaciones que esgrimió ante el Tribunal de Apelaciones. Además, en una Moción Informativa de 24 de marzo de 2008, el Ministerio Público le informó a este Foro de la existencia de un caso muy similar al de autos que se estaba dirimiendo en ese momento ante el Tribunal Supremo federal. Dicho caso es Melendez-Diaz v. Massachusetts, supra, el cual se decidió el 25 de junio de 2009.
De acuerdo con estos hechos, debemos determinar y fun-damentar si la normativa pautada en Melendez-Diaz v. Massachusetts, supra, le debe aplicar retroactivamente al caso de autos, que estuvo pendiente ante este Tribunal cuando se pautó la referida normativa.
II
Como hemos expresado anteriormente, nuestra doctrina de retroactividad o irretroactividad de nuevas normas ju-risprudenciales de carácter penal ha estado íntimamente ligada a las normas adoptadas por el Tribunal Supremo de Estados Unidos. Pueblo v. González Cardona, 153 D.P.R. 765, 771 (2001). Por esta razón, es preciso recordar que antes de 1965, el Tribunal Supremo federal aplicó los fallos jurisprudenciales a cualquier caso pendiente para revisión judicial de forma retroactiva. C.H. Whitebread & C. Slobogin, Criminal Procedure: an analysis of cases and concepts, *982Nueva York, Ed. Foundation Press, 2003, pág. 832. Sin embargo, como bien se reconoce en Linkletter v. Walker, 381 U.S. 618 (1965), la aplicación retroactiva de nuevas nor-mas jurisprudenciales podría tener grandes costos al sis-tema de justicia criminal. Más aún, cuando en la década de 1960 la Corte Warren amplió significativamente los dere-chos constitucionales de un acusado. Pueblo v. Delgado Rodríguez, 108 D.P.R. 196, 200 (1978), opinión particular del ex Juez Presidente Señor Trías Monge.
Por esta razón, en Linkletter v. Walker, supra, y su pro-genie se establecieron los requisitos para determinar si de-bía aplicarse retroactivamente una norma jurisprudencial de carácter penal. Estos requisitos los acogimos en Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965). Así, el Tribunal Supremo de Estados Unidos determinó que los criterios a tales efectos serían los siguientes: (1) el propó-sito que persigue la norma recién establecida; (2) el grado de confianza generado por la antigua norma, y (3) el im-pacto que tendría en la administración de la justicia la aplicación retroactiva de la nueva norma. Véanse: Hankerson v. North Carolina, 423 U.S. 233 (1977); Desist v. United States, 394 U.S. 244 (1969); Stovall v. Denno, 388 U.S. 293 (1967); Johnson v. New Jersey, 384 U.S. 719 (1966); Tehan v. Shott, 382 U.S. 406 (1966); Linkletter v. Walker, supra.
No obstante, esta normativa de retroactividad fue sus-tancialmente revisada en United States v. Johnson, 457 U.S. 537 (1982), mediante el cual se pautó una distinción entre aquellas convicciones que habían advenido finales y aquellas que estaban pendientes de revisión directa. En esencia, se determinó que, al amparo de la Cuarta En-mienda de la Constitución de Estados Unidos, la nueva norma jurisprudencial aplicaría retroactivamente a todos aquellos casos que no hubiesen advenido finales. Íd. Poste-riormente, esta determinación fue extendida a revisiones directas al amparo de otras cláusulas constitucionales. Véanse: Shea v. Louisiana, 470 U.S. 51 (1985); Griffith v. Kentucky, 479 U.S. 314 (1987).
*983Asimismo, en Griffith v. Kentucky, supra, el máximo foro federal hizo extensiva la aplicación retroactiva de todas las normas constitucionales de carácter penal a todos aquellos casos que al momento de su adopción no hubieran advenido finales. Pueblo v. González Cardona, supra. De este modo, se adoptó la concepción del Juez Asociado Harlan en la cual la no aplicación de nuevas normas jurisprudenciales a casos que estén pendientes de revisión directa viola las normas básicas de adjudicación.(1) Esta norma la acogimos en Pueblo v. González Cardona, supra. Por otro lado, en Teague v. Lane, 489 U.S. 288 (1989), acogiendo las demás concepcio-nes del Juez Asociado Harlan al respecto, el Tribunal Supremo de Estados Unidos decidió que como regla general una norma jurisprudencial no iba a aplicar retroactiva-mente si se trata de un caso de ataque colateral y no directo.
Por lo tanto, según los parámetros constitucionales pau-tados por dicho foro, una nueva norma jurisprudencial de aplicación a los procesos penales deberá tener efecto retro-activo sobre todos aquellos casos que al momento de la adopción de la nueva norma no hayan advenido finales y firmes. Pueblo v. González Cardona, supra, pág. 772. A suvez, estos parámetros aplican a los casos estatales. Griffith v. Kentucky, supra.
Ill
En el presente caso, el Ministerio Público acudió ante nos en el 2007 para que revocáramos una determinación del Tribunal de Apelaciones en el caso de autos. En ese momento todavía no se había pautado la normativa de Melendez-Diaz v. Massachusetts, supra, la cual se estableció el 25 de jimio de 2009. No obstante, hoy se dirime una con-*984troversia prácticamente idéntica a la resuelta en Melendez-Diaz v. Massachusetts, supra. Así, durante el juicio, el señor Guerrido López objetó que se presentara en eviden-cia un informe pericial relativo al análisis sobre una ale-gada sustancia controlada que se le incautó. Esto, pues el Ministerio Público trató de presentar el informe con el tes-timonio de una perito que no fue la que lo realizó. Por lo tanto, el señor Guerrido López alegó que al así proceder se le violaba el derecho constitucional a la confrontación.
Mientras el recurso de certiorari presentado por el Mi-nisterio Público estaba pendiente ante este Tribunal para su correspondiente atención, el Tribunal Supremo de Esta-dos Unidos decidió Melendez-Diaz v. Massachusetts, supra. Así, se pautó la norma de que, sujeto a la cláusula de con-frontación federal y a su interpretación por el Tribunal Supremo de Estados Unidos, un informe químico que identi-fique determinadas sustancias halladas a un acusado como sustancias controladas no es admisible en evidencia contra éste salvo que la persona que realizó el referido informe comparezca a declarar al juicio o el acusado haya tenido la oportunidad de contrainterrogarla en relación con el informe. Precisamente, ésta es la normativa que resuelve la controversia ante nos según la cláusula de confrontación de la Enmienda Sexta de la Constitución de Estados Unidos. En este caso no se presentó en Sala a la perito que realizó el informe, por lo que correctamente se decide que, al amparo de lo pautado en Melendez-Diaz v. Massachusetts, supra, el informe no es admisible como evidencia en contra del señor Guerrido López.
Como mencionamos anteriormente, no todas las nuevas normas jurisprudenciales aplican a cualquier recurso que al momento de emitirse la referida norma se encuentre pendiente de adjudicación. Sin embargo, en este caso nos encontramos ante un ataque directo que al menos requería un mínimo de discusión sobre la retroactividad de la norma aplicable al caso de autos.
De acuerdo con los principios anteriormente esbozados, concluimos que la normativa constitucional establecida ju-*985risprudencialmente en Melendez-Diaz v. Massachusetts, supra, en lo que respecta a la cláusula de confrontación, tiene un efecto retroactivo en nuestra jurisdicción y aplica a todos aquellos casos que al momento de la adopción de la nueva normativa no hayan advenido finales y firmes. Por lo tanto, dado que al momento de adjudicación la norma vigente en nuestro ordenamiento es la pautada, entende-mos que se debe aplicar al caso de autos.

(1) Es preciso mencionar que en la opinión disidente del Juez Harlan en Desist v. United States, 394 U.S. 244, 257 (1969), y en su opinión concurrente y disidente en parte en Mackey v. United States, 401 U.S. 667, 675 (1971), éste critica fuertemente la aplicación del estándar clásico de retroactividad pautado en Linkletter v. Walker, 381 U.S. 618 (1965), a casos pendientes de revisión colateral. Posteriormente, esta visión fue adoptada en Teague v. Lane, 489 U.S. 288 (1989).